DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 03/17/2022.  Claims 12-17, 19-22, and 24-32 are pending.  Claims 12 and 30 are independent.  Claims 24, 25, and 31 are withdrawn.  Claims 18 and 23 are canceled.
Drawings/Specification
The amendment to the drawings and specification filed on 07/20/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  the drawings filed on 03/17/2022 introduces new matter into the disclosure.  The original disclosure does not describe that the element/piercing needle 90 (as shown in Fig. 3 of the replacement drawings) extends through the steerable catheter 20 and exit the distal end tip of the steerable catheter 20  (as shown in Fig. 3 of the replacement drawings).  Although the specification describes that “[a] piercing needle could be passed to thread a suture through the mitral leaflet for reattachment or the leaflet to the lower chamber of the heart, into the septal wall or transvers the septal wall and anchor in the right ventricle” in Para. [0025], but it does not describe that the piercing needles extends through the steerable catheter 20 and exit the distal end tip of the steerable catheter 20.  Furthermore, it is not inherent that the piercing needle exits the distal end tip of the steerable catheter 20.  The original disclosure also fails to describe that the element/piercing needle 90 is connected to the distal end of the guidewire/pull wires 100.  Although Para. [0029] describes a tensioning means could be provided by a pull-wire extending from the distal end of the catheter to the handle of the proximal section,” but it does not describe that the element/piercing needle 90 is connected to the distal end of the guidewire/pull wires 100.  
Applicant is required to cancel the new matter in the reply to this Office Action.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wires” of the steerable catheter, “needle” / “piercing tool,” and “first suture and second suture coupled by a securement member” must be shown or the feature(s) canceled from the claim(s).  It appears that suture 43 and suture 75 are a suture in different embodiments instead of two different sutures (first and second sutures in a single embodiment).  No new matter should be entered.   According to 37CFR 1.83(a), “[t]he drawing in a nonprovisional application must show every feature of the invention specified in the claims.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The specification is objected because:
a) the label numeral “75” is used to described both “pledgets” and suture” in Para. [0028] of the specification.
b) Para. [0029], line 3, the phase “a guidewire port through a The catheter curves needed would be pre-set, fixed or actively curved through differential forces transmitted” contains typos or incorrectly written.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “securement member for adjustably coupling the first and second sutures” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-17, 19-22, 26-30, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “a needle configured to extend past the distal tip of the steerable catheter to thread a second suture through the mitral leaflet at a leaflet attachment site” in claim 12 does not have sufficient support in the original disclosure and is considered as new matter.   The original disclosure is silent on the needle being configured to extend past the distal tip of the steerable catheter as shown in the replacement Figure 3.  Also, that’s not an inherent feature.
The limitations “a needle configured to extend past the distal end of the first catheter” and “the needle extending from a distal tip of the second catheter through the mitral leaflet” in claim 30 do not have sufficient support in the original disclosure.  While the specification describes that “[a] piercing needle could be passed to thread a suture through the mitral leaflet for reattachment or the leaflet to the lower chamber of the heart, into the septal wall or transvers the septal wall and anchor in the right ventricle” in Para. [0025], but it does not describe that the needle is configured to extend past the distal end of the first catheter (30) and extends from the distal tip of second catheter (20) as what is shown in the replacement drawings (Fig. 3) filed on 03/17/2022.  Furthermore, it is not inherent that the needle is configured to extend past the distal end of the first catheter (30) and extends from the distal tip of second catheter (20) as what is shown in the replacement drawings (Fig. 3) filed on 03/17/2022.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 30, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the distal end” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.  Claim 12 provides the antecedent basis for the “distal tip.”  For the purpose of examination, the limitation “the distal end” has been interpreted to be “the distal tip” for the rejection below
Claim 30 recites the limitation "the distal end" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Line 4 of claim 30 provides the antecedent basis for the “distal tip.”  For the purpose of examination, the limitation “the distal end” has been interpreted to be “the distal tip” for the rejection below.

The art rejection below is made as best understood by the examiner because of the 35 USC 112 issues above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-17, 19, 20, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solem (US Pub. No.: 2008/0195126) in view of Gibbens, III (US Pub. No.: 2003/0083674) and Loulmet (US Pub. No.: 2011/0011917).
Regarding claims 12-17, 20, 27, and 29, Solem discloses a catheter-based system for mitral chordal repair, the catheter-based system comprising: a steerable catheter (200, Fig. 14A) configured to extend through a septal wall to access a mitral valve; wherein the steerable catheter has a distal tip (see Figure below, the tip shown below is at the distal portion of the catheter and is considered as one of the distal tips); a ventricular anchor (100, Fig. 15) coupled to a first suture (250, Fig. 15); a needle (216a/216b, Figs. 13B, 13C, and 14B-14D) configured extend past the distal tip of the steerable catheter to thread a second suture (234, Figs. 14C-14D) through the mitral leaflet at a leaflet attachment site, the second suture extending from a first side (bottom side of 54p) of the mitral leaflet (Fig. 14E); a strain relieving pledget (pledget, Para. [0107]) fully capable to distribute local forces at the leaflet attachment site (the pledget is fully capable to distribute local forces at the leaflet attachment site), the pledget being fully capable for placement on a second side of the mitral leaflet opposite the first side of the mitral leaflet (the pledget being fully capable for placement on a second side of the mitral leaflet opposite the first side of the mitral leaflet); and a securement member (270, Figs. 16A-17C) for adjustably coupling the first and second sutures in order to tether the mitral leaflet to the tissue of the left ventricle (the clip 270 is fully capable to adjustably couple the first and second sutures in order to tether the mitral leaflet to the tissue of the left ventricle, Figs. 16A-17C); wherein the steerable catheter is a first catheter (Fig. 14A), the catheter-based system further comprising a second catheter (240, Fig 14A) fully capable to guide the first catheter through the septal wall and toward the mitral leaflet; wherein the needle is configured to pass through the second catheter and past the distal tip or distal end of the second catheter(Figs. 13A-14D the needle pass past both the distal tip as identified in the Figure below and the distal end / distal portion 208 as shown in Figures 13A-13C); wherein the first catheter and the second catheter are coaxial (Figs. 13A-14D); wherein the second catheter is a steerable catheter (Fig. 14A and Para. [0090], catheter 240 is steered or guided from the inferior vena cava to the right atrium, through the atrial septum, and into the left atrium); wherein the steerable catheter is configured to hold the mitral leaflet for suture piercing and tethering (Figs. 14B-14D); wherein the securement member is fully capable to adjustably secure proper positioning of the mitral leaflet (Figs 16A-17C, the securement member is fully capable to adjustably secure proper positioning of the mitral leaflet); wherein the ventricular anchor is configured to couple to tissue directly below the attachment point of the mitral leaflet (Fig. 17C); wherein the steerable catheter is fully capable to be deflected with a distal tip of the steerable catheter below a mitral leaflet (Para. [0090], since the steerable catheter 200 is capable of being advanced or steered in a trans-septal approach via the inferior vena cava and right atrium and through an opening in the atrial septum, it would be fully capable to be advanced or steered in another approach, such through opening through the ventricular septum to a position below the mitral valve).  However, Solem does not disclose that the steerable catheter or the suturing device includes wires extending from a handle at a proximal portion of the steerable catheter to a distal portion of the steerable catheter, the wires configured to actively deflect the steerable catheter through a predetermined curve to position the distal tip of the steerable catheter below a mitral leaflet; and the ventricular anchor is configured for delivery through the septal wall and through the mitral valve in order to attach to tissue in a left ventricle.
         
    PNG
    media_image1.png
    357
    558
    media_image1.png
    Greyscale

Gibbens, III teaches, in the same field of endeavor (tissue suturing catheter), a steerable catheter (the whole device or catheter shown in Fig. 154) comprising wires 396, Fig. 154) extending from a handle at a proximal portion of the steerable catheter (Para. [0355], the operator connects to the proximal end of the wires/cables) to a distal portion of the steerable catheter (Fig. 154 and Para. [0355]); wherein the wires are fully capable to actively deflect the steerable catheter through a predetermined curve to position a distal tip of the steerable catheter (Fig. 154 and Paras. [0004] and [0355]); wherein the steerable catheter includes slots (the slots between each gooseneck sections 360C -360L, Fig. 154 and Para. [0355]) configured to collapse as tension is applied to the wires to curve the steerable catheter through the predetermined curve;
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the steerable catheter of Solem to include wires extending from a handle at a proximal portion of the steerable catheter to a distal portion of the steerable catheter; wherein the wires are fully capable to actively deflect the steerable catheter through a predetermined curve to position a distal tip of the steerable catheter as taught by Gibbens in order to obtain the advantage of manipulating the suturing/steerable catheter to the desired location inside the body (Gibbens, III, Para. [0355]).  In the modified invention, the wires are fully capable to actively deflect the steerable catheter through a predetermined curve to position a distal tip of the steerable catheter adjacent a mitral leaflet (e.g. by extending the steerable catheter as shown in Fig. 14A to a point below the mitral leaflet prior to withdrawing it; or by extending the steerable catheter through another route through a predetermined curve to position a distal tip of the steerable catheter below a mitral leaflet in another approach, Para. [0090]).
Loulmet teaches, in the same field of endeavor (catheter-based system), a catheter-based system comprising a ventricular anchor (402, Figs. 3-5) configured for delivery through the septal wall and through the mitral valve in order to attach to tissue in a left ventricle.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the ventricular anchor of Solem to be configured for delivery through the septal wall and through the mitral valve in order to attach to tissue in a left ventricle as taught by Loulmet in order to cause less damage to the body tissue via minimal invasive delivery of the ventricular anchor.
Regarding claim 19, the modified catheter-based system of Solem in view of Gibbens and Loulmet is fully capable to have the predetermined curve to position a distal tip of the steerable catheter upwards to point towards the ventricle side of the mitral valve depending on how the catheter system is inserted into the body.
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solem (US Pub. No.: 2008/0195126) in view of Gibbens, III (US Pub. No.: 2003/0083674) and Loulmet (US Pub. No.: 2011/0011917) as applied to claim 12 above, and further in view of Stone et al. (US Pub. No.: 2007/0038230).
Regarding claim 21, Solem in view of Gibbens, III and Loulmet discloses substantially all the limitations of the claim as taught above but fails to disclose that the predetermined curve is a curve of about 180 degrees.
Stone teaches, in the same field of endeavor (steerable surgical device/shaft), a predetermined curved of a steerable surgical shaft or suturing device is a curve of about 180 degrees (Fig. 1 or Figs. 8 and 9).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the predetermined curved of the catheter/suturing device of Solem in view of Gibbens and Loulmet to be a curve of about 180 degrees as taught by Stone in order to obtain the advantage of providing sufficient flexibility and steerability for the catheter/suturing device suture at a desired location and direction inside the body.
Regarding claim 22, Stone teaches that the steerable catheter/suturing device includes slots (122 and 124, Figs. 8 and 9) configured to collapse as tension is applied to the wires to curve the steerable catheter/ suturing device through the predetermined curve, and wherein the slots are into one side of the steerable catheter (Figs. 8 and 9).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the steerable catheter/suturing device of Solem in view of Gibbens and Loulmet to include slots configured to collapse as tension is applied to the wires to curve the steerable catheter/ suturing device through the predetermined curve, and wherein the slots are into one side of the steerable catheter as taught by Stone in order to provide sufficient flexibility and freedom of motion to achieve bending and steerability of the steerable catheter/ suturing device (Stone, Para. [0040])
The phrase “the slots are laser-cut” is being treated as a product by process limitation; that is, that the slots are made by laser cutting. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113. Thus, even though Stone is silent as to the process used to make the slots on the side of the catheter/suturing device, it appears that the product in Solem in view of Gibbens, III and Stone would be the same or similar as that claimed.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solem (US Pub. No.: 2008/0195126) in view of Gibbens, III (US Pub. No.: 2003/0083674) and Loulmet (US Pub. No.: 2011/0011917) as applied to claim 12 above, and further in view of Davidson (US Pub. No.: 2007/0118151).
Regarding claim 26, Solem in view of Gibbens, III and Loulmet discloses substantially all the limitations of the claim as taught above but fails to disclose that the ventricular anchor is a coiled anchor.
Davidson teaches, in the same field of endeavor (catheter-based system), a ventricular anchor which is a coiled anchor (50, Fig. 16).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the ventricular anchor of Solem in view of Gibbens and Loulmet to be a coiled anchor as taught by Davidson in order to obtain the advantage of allowing to anchor to repositioned or removed while reducing tissue damage (Davidson, Para. [0098]).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solem (US Pub. No.: 2008/0195126) in view of Gibbens, III (US Pub. No.: 2003/0083674) and Loulmet (US Pub. No.: 2011/0011917) as applied to claim 12 above, and further in view of Hlavka et al. (US Pub. No.: 2004/0172046).
Regarding claim 28, Solem in view of Gibbens, III and Loulmet discloses substantially all the limitations of the claim as taught above but fails to disclose that the securement member is a sliding one-way stopper.
Hlavka teaches, in the same field of endeavor (suture securement member), an suture securement member (1002, Figs 10a and 10b) comprising a sliding one-way stopper (Para. 0114]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the securement member of Solem in view of Gibbens and Loulmet to be a sliding one-way stopper as taught by Hlavka in order to obtain the advantage of not allowing the securement member to be unlocked once it is locked (Hlavka, Para. [0114]).
Claim(s) 30 and 32 is/are rejected under 35 U.S.C. 103 as being anticipated by Solem (US Pub. No.: 2008/0195126) in view of Loulmet (US Pub. No.: 2011/0011917).
Regarding claims 30 and 32, Solem discloses a multi-catheter system for mitral chordal repair, the multi-catheter system comprising: a first catheter (240, Figs. 13A-14E) configured to traverse a septal wall to provide access to a mitral valve, a distal tip of the first catheter is fully capable to be positioned below the mitral valve (Para. [0090], the first catheter 240 as shown in Fig. 14A is fully capable to a point below the mitral leaflet prior to withdrawing it; or by extending the first catheter through another route, e.g. through the ventricular septum, to position a distal tip of the steerable catheter below a mitral leaflet in another approach); a needle (216a/216b, Figs. 13B, 13C, and 14C-14D) fully capable to extend past the distal tip/end of the first catheter (Figs. 14C-14D), the needle configured to extend through a mitral leaflet from a first side of the mitral leaflet to a second side of the mitral leaflet, the first side of the mitral leaflet opposite the second side of the mitral leaflet (the needle configured to extend through a mitral leaflet from a first side of the mitral leaflet to a second side of the mitral leaflet, the first side of the mitral leaflet opposite the second side of the mitral leaflet similar to Fig. 14A); a second catheter (200, Figs. 13A-17B) including means (Fig. 14A and Para. [0090], such as the steerability of catheter 200) fully capable of steering the second catheter to locate the needle (216a/216b, Figs. 13C-14D) from a distal tip (see Figure below, the tip shown below is at the distal portion of the catheter and is considered as one of the distal tips) of the second catheter through the mitral leaflet, the first side of the mitral leaflet opposite the second side of the mitral leaflet (Para. [0090], the catheters can be advanced through other approaches through the septal wall between the atrium.  The steerable catheter 200 is fully capable to steer to locate a needle through a mitral leaflet from a first side of the mitral leaflet to a second side of the mitral leaflet, the first side of the mitral leaflet opposite the second side of the mitral leaflet by steering the catheters through the septal wall between the ventricles and through the left ventricle.  In that approach, the catheters would be extending upward instead of extending downward as shown in Fig. 14A and the needles would pierce through the mitral leaflet from a first side of the mitral leaflet to a second side of the mitral leaflet, the first side of the mitral leaflet opposite the second side of the mitral leaflet.  There are also other approaches of deploying the system to allow the needle to pierce through the mitral leaflet from a first side of the mitral leaflet to a second side of the mitral leaflet, the first side of the mitral leaflet opposite the second side of the mitral leaflet); a pledget (Para. [0107]) and a suture (234, Fig. 15) fully capable to be secured to the mitral leaflet with the second catheter and the needle (the pledget and suture are fully capable to be secured to the mitral leaflet with the second catheter and needle, Para. [0107]), the pledget fully capable to be secured on the second side of the mitral leaflet (the pledget is fully capable to be secured on the second side of the mitral leaflet, Para. [0107]); a ventricular anchor (100, Figs. 14E-15); and -4-Application No.: 16/024439Filing Date:June 29, 2018means (270, Fig. 17C) for adjustably joining the suture to the ventricular anchor to tether the mitral leaflet to the ventricular anchor; Solem does not disclose that the ventricular anchor is configured for delivery through the septal wall and through the mitral valve in order to attach to tissue in a left ventricle.
   
    PNG
    media_image2.png
    420
    625
    media_image2.png
    Greyscale

Loulmet teaches, in the same field of endeavor (catheter-based system), a catheter-based system comprising a ventricular anchor (402, Figs. 3-5) configured for delivery through the septal wall and through the mitral valve in order to attach to tissue in a left ventricle; wherein the ventricular anchor is configured to be delivered via a first catheter (204, Fig. 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the ventricular anchor of Solem to be configured for delivery through the septal wall and through the mitral valve in order to attach to tissue in a left ventricle; wherein the ventricular anchor is configured to be delivered via the first catheter as taught by Loulmet in order to cause less damage to the body tissue via minimal invasive delivery of the ventricular anchor.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 12-17, 19-22, 26-30, and 32 have been considered but are moot in view of new ground(s) of rejection.
In response to the argument(s)/comment(s) with regard to the objections to drawings on pages 9-11 of the response filed on 03/17/2021, the amendment to the drawings and specification filed on 03/17/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  the drawings filed on 03/17/2022 introduces new matter into the disclosure.  The original disclosure does not describe that the element/piercing needle 90 (as shown in Fig. 3 of the replacement drawings) extends through the steerable catheter 20 and exit the distal end tip of the steerable catheter 20  (as shown in Fig. 3 of the replacement drawings).  Although the specification describes that “[a] piercing needle could be passed to thread a suture through the mitral leaflet for reattachment or the leaflet to the lower chamber of the heart, into the septal wall or transvers the septal wall and anchor in the right ventricle” in Para. [0025], but it does not describe that the piercing needles extends through the steerable catheter 20 and exit the distal end tip of the steerable catheter 20.  Furthermore, it is not inherent that the piercing needle exits the distal end tip of the steerable catheter 20.  The original disclosure also fails to describe that the element/piercing needle 90 is connected to the distal end of the guidewire/pull wires 100.  Although Para. [0029] describes a tensioning means could be provided by a pull-wire extending from the distal end of the catheter to the handle of the proximal section,” but it does not describe that the element/piercing needle 90 is connected to the distal end of the guidewire/pull wires 100.   
Applicant is required to cancel the new matter in the reply to this Office Action.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wires” of the steerable catheter, “needle” / “piercing tool,” and “first suture and second suture coupled by a securement member” must be shown or the feature(s) canceled from the claim(s).  It appears that suture 43 and suture 75 are a suture in different embodiments instead of two different sutures (first and second sutures in a single embodiment).  No new matter should be entered.   According to 37CFR 1.83(a), “[t]he drawing in a nonprovisional application must show every feature of the invention specified in the claims.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In response to the argument(s) on with respect to the 35 U.S.C 112(a) rejection, the limitation “a needle configured to extend past the distal tip of the steerable catheter to thread a second suture through the mitral leaflet at a leaflet attachment site” in claim 12 does not have sufficient support in the original disclosure and is considered as new matter.   The original disclosure is silent on the needle being configured to extend past the distal tip of the steerable catheter as shown in the replacement Figure 3.  Also, that’s not an inherent feature.
The limitations “a needle configured to extend past the distal end of the first catheter” and “the needle extending from a distal tip of the second catheter through the mitral leaflet” in claim 30 do not have sufficient support in the original disclosure.  While the specification describes that “[a] piercing needle could be passed to thread a suture through the mitral leaflet for reattachment or the leaflet to the lower chamber of the heart, into the septal wall or transvers the septal wall and anchor in the right ventricle” in Para. [0025], but it does not describe that the needle is configured to extend past the distal end of the first catheter (30) and extends from the distal tip of second catheter (20) as what is shown in the replacement drawings (Fig. 3) filed on 03/17/2022.  Furthermore, it is not inherent that the needle is configured to extend past the distal end of the first catheter (30) and extends from the distal tip of second catheter (20) as what is shown in the replacement drawings (Fig. 3) filed on 03/17/2022.  
In response to the argument(s) on pages 12-14 of the remarks, Solem discloses a catheter-based system for mitral chordal repair, the catheter-based system comprising: a steerable catheter (200, Fig. 14A) configured to extend through a septal wall to access a mitral valve; wherein the steerable catheter has a distal tip (see Figure below, the tip shown below is at the distal portion of the catheter and is considered as one of the distal tips); and a needle (216a/216b, Figs. 13B, 13C, and 14B-14D) configured extend past the distal tip of the steerable catheter to thread a second suture (234, Figs. 14C-14D) through the mitral leaflet at a leaflet attachment site.  Furthermore, Solem considers the distal end 208 to be the distal portion of the catheter/device 200 (see Figures 13A-13C)       
    PNG
    media_image1.png
    357
    558
    media_image1.png
    Greyscale

Gibbens, III teaches, in the same field of endeavor (tissue suturing catheter), a steerable catheter (the whole device or catheter shown in Fig. 154) comprising wires 396, Fig. 154) extending from a handle at a proximal portion of the steerable catheter (Para. [0355], the operator connects to the proximal end of the wires/cables) to a distal portion of the steerable catheter (Fig. 154 and Para. [0355]); wherein the wires are fully capable to actively deflect the steerable catheter through a predetermined curve to position a distal tip of the steerable catheter (Fig. 154 and Paras. [0004] and [0355]); wherein the steerable catheter includes slots (the slots between each gooseneck sections 360C -360L, Fig. 154 and Para. [0355]) configured to collapse as tension is applied to the wires to curve the steerable catheter through the predetermined curve; wherein the steerable catheter is fully capable to be deflected with a distal tip of the steerable catheter (Para. [0090]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the steerable catheter of Solem to include wires extending from a handle at a proximal portion of the steerable catheter to a distal portion of the steerable catheter; wherein the wires are fully capable to actively deflect the steerable catheter through a predetermined curve to position a distal tip of the steerable catheter as taught by Gibbens in order to obtain the advantage of manipulating the suturing/steerable catheter to the desired location inside the body (Gibbens, III, Para. [0355]).  In the modified invention, the wires are fully capable to actively deflect the steerable catheter through a predetermined curve to position a distal tip of the steerable catheter adjacent a mitral leaflet (e.g. by extending the steerable catheter as shown in Fig. 14A to a point below the mitral leaflet prior to withdrawing it; or by extending the steerable catheter through another route through a predetermined curve to position a distal tip of the steerable catheter below a mitral leaflet in another approach, Para. [0090]).  The limitation “the wires configured to actively deflect the steerable catheter through a predetermined curve to position a distal tip of the steerable catheter below a mitral leaflet” is a functional language or limitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As explained above, the steerable catheter of Solem is fully capable to be advanced or steered to a position below the mitral valve in another approach, such through opening through the ventricular septum (Para. Solem, [0090]).   The wires of Gibbens are fully capable to actively deflect the steerable catheter through a predetermined curve to position a distal tip of the steerable catheter.  Therefore, in the modified invention, the wires are fully capable to actively deflect the steerable catheter through a predetermined curve to position a distal tip of the steerable catheter adjacent a mitral leaflet (e.g. by extending the steerable catheter as shown in Fig. 14A to a point below the mitral leaflet prior to withdrawing it; or by extending the steerable catheter through another route through a predetermined curve to position a distal tip of the steerable catheter below a mitral leaflet in another approach, Para. [0090]).
Regarding claim 30, Solem discloses a multi-catheter system for mitral chordal repair, the multi-catheter system comprising: a first catheter (240, Figs. 13A-14E) configured to traverse a septal wall to provide access to a mitral valve, a distal tip of the first catheter is fully capable to be positioned below the mitral valve (Para. [0090], the first catheter 240 as shown in Fig. 14A is fully capable to a point below the mitral leaflet prior to withdrawing it; or by extending the first catheter through another route, e.g. through the ventricular septum, to position a distal tip of the steerable catheter below a mitral leaflet in another approach.  In the approach such that the catheters are advanced through the septal wall between the ventricles and through the left ventricle, the catheters would be extending upward instead of extending downward as shown in Fig. 14A and the needles would pierce through the mitral leaflet from a first side of the mitral leaflet to a second side of the mitral leaflet, the first side of the mitral leaflet opposite the second side of the mitral leaflet.  There are also other approaches of deploying the system to allow the needle to pierce through the mitral leaflet from a first side of the mitral leaflet to a second side of the mitral leaflet, the first side of the mitral leaflet opposite the second side of the mitral leaflet); a needle (216a/216b, Figs. 13B, 13C, and 14C-14D) fully capable to extend past the distal tip/end of the first catheter (Figs. 14C-14D), the needle configured to extend through a mitral leaflet from a first side of the mitral leaflet to a second side of the mitral leaflet, the first side of the mitral leaflet opposite the second side of the mitral leaflet (the needle configured to extend through a mitral leaflet from a first side of the mitral leaflet to a second side of the mitral leaflet, the first side of the mitral leaflet opposite the second side of the mitral leaflet similar to Fig. 14A).  The limitations “a distal tip of the first catheter configured to be positioned below the mitral valve,” “the needle configured to extend through a mitral leaflet from a first side of the mitral leaflet to a second side of the mitral leaflet, the first side of the mitral leaflet opposite the second side of the mitral leaflet” are functional language or limitations of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As explained above, the system of Solem is fully capable to perform these functions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.      
                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771